Title: From George Washington to General William Howe, 20 January 1778
From: Washington, George
To: Howe, William



Sir
Head Qrs [Valley Forge] January the 20th 1778

Your Letter of the 8th Inst. inclosing Lieut. Eyres representation was duly received. I am not at liberty to contradict the facts which he has related; but I am inclined to think from his own state, that his conduct has not been so discreet, as it should have been: and that if he experienced a severer treatment than had been usually imposed upon Officers, prisoners with us, it proceeded in some measure at least from that cause. But were not this the case, If the insults and incivilities Mr Eyre

complains of having suffer’d, were ever so unprovoked by him, though I wish not to justify them, yet I cannot forbear observing, that they are not to be wonder’d at, since the accounts generally received of the treatment of our Officers in your hands are replete with instances of the most flagrant indignities and even Cruelties. Americans have the feelings of Sympathy, as well as Other men—A series of injuries may exhaust their patience—and it is natural that the Sufferings of their Friends in captivity should at length irritate them into resentment and to acts of retaliation. If you suppose Mr Eyre’s representation to be just, and that he escaped from a rigorous confinement, under no obligation of parole, I cannot conceive upon what principle you still consider him my prisoner; But if you are of a different opinion I shall expect some Gentleman of ours in your possession, who was taken in a similar character in return for him. He was reported to me, at the time of his capture, as a Volunteer, in which light I still view him.
The Officer you mention, did not attend the flag of truce with my knowledge or consent. His conduct was reprehensible, and I hope an instance of the sort will not happen again.
Mr James Bayard was taken prisoner near the Swedes ford, the day your Army crossed the Schuylkill. He had just returned from College, and had no rank in or connection with the Army. He is not to be considered as a prisoner of War, but as a Citizen, and as such his Friends will propose an exchange for him. I am Sir with due respect Yr Most Obedt sert

Go: Washington

